DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings fail to show, among other aspects of the claims: 
1. Claim 5’s “coverage” metric. 
2. Claim 6’s “distance” metric. 
3. Claim 7’s polyhedral correspondence metric that indicates a user’s knowledge of the machine learning model. 
4. Claim 9’s alert as input to one or more pricing functions for the machine learning model. 
  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: 
With respect to Step 1, independent Claims 1, 10, 15, and 16 appear to be drawn towards a method, product, system, and method respectively. Therefore, the claims pass step 1. 
Analysis of representative Claim 1: 
Revised Step 2A Prong 1 and Prong 2: Do(es) the Claim(s) recite an abstract idea? And, if so, does the claim integrate the abstract idea into a practical application? 
Yes, at least representative Claim 1 recites an abstract idea. 
And, NO, Claim 1 does NOT integrate the abstract idea into a practical application. 
Specifically, claim 1 recites the following limitations: 
generating, for each of multiple users, a summary of user input to a machine learning model, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
This limitation is considered part of the abstract idea because it recites both a mathematical concept and a mental process. That is, the functionality encompassed by “generating” is simply applying mathematical concepts to data such that the data is represented by a “polyhedron in an n-dimensional space.” As a mental process, this limitation is nothing more than a human, using a pencil and a piece of paper, drawing a shape (e.g. a rectangle) or drawing a table (e.g. rows and columns) and placing the user input (e.g. by filling out the table) with the data submitted. For clarity of record, the examiner notes that a table, under BRI, is equivalent to a “polyhedron in an n-dimensional space.”
This limitation recites the additional element of “…to a machine learning model…” However, this additional element does NOT integrate the recited abstract idea into a practical application because it only generally links the use of the judicial exception to a particular technological environment or field (e.g. databases and/or machine learning) (See MPEP 2106.05(h)
comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. That is, the functionality encompassed by “comparing the polyhedra” is nothing more than a human comparing shapes (e.g. a simple evaluation or judgement). 
Similarly to the above limitation, this limitation also recites the additional element of “…of the machine learning model…” However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception (e.g. comparing and partitioning) to a particular technological environment or field of use (e.g. databases and/or machine learning) (See MPEP 2106.05 (h)). 
computing one or more polyhedral correspondence metrics based at least in part on said comparing
This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. Specifically, a mental process, the functionality encompassed by “computing” is nothing more than a human performing basic mathematical operations based on comparing two shapes (e.g. a simple evaluation). Similarly, as a mathematical concept, this limitation is nothing more than using 
The examiner has NOT identified any additional elements in this limitation
identifying, based at least in part on the one or more computed polyhedral correspondence metrics, one or more of the multiple users as candidates for extracting one or more portions of the machine learning model in an adversarial manner
This limitation is considered part of the abstract idea because it recites a mental process. Specifically, the functionality encompassed by “identifying” is nothing more than a human performing a simple evaluation or judgement. For example, given a list of numbers (e.g. computed polyhedral correspondence metrics), a human could reasonable identify which of the numbers is different, unexpected, or otherwise anomalous. Based on this simple observation, the human could reasonable identify that some user (e.g. by way of the numbers) may be acting in an adversarial manner.
This limitation, similarly to the first two limitations, recites the additional element of “the machine learning model”. However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception (e.g. identifying) to a particular technological environment or field of use (e.g. machine learning) (See MPEP 2106.05 (h)). 
generating and outputting an alert, based on the one or more identified users, to at least one entity related to the machine learning model
This limitation is considered part of the abstract idea, because it recites an abstract idea. That is, the functionality encompassed by “Generating and outputting” is nothing more than a human, based on the judgement performed above, circling (e.g. using a pen and a piece of paper) or otherwise emphasizing that a certain number is anomalous (e.g. simple judgment call or opinion). 
This limitation, similarly to the above limitation, recites the additional element of “the machine learning model”. However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception (e.g. identifying) to a particular technological environment or field of use (e.g. machine learning) (See MPEP 2106.05 (h)).
wherein the steps are carried out by at least one computing device.
This limitation is considered an additional element. Under Step 2A, Prong 2, this limitation does NOT integrate the abstract idea into a practical application because it merely amounts to using a general purpose computer to perform the abstract idea recited in the above limitations (See MPEP 2106.05(f). 
Step 2B : does the claim contain any additional elements that amount to significantly more than the judicial exception?

“a machine learning model”
“at least one computing device” 
However, these additional elements do not amount to significantly more than the judicial exception at least because they are recited at such a high level of generality that they only generally link the use of the judicial exception to a particular technological environment (e.g. Computers) (See MPEP 2106.05(h)) and additionally merely amount to using a general purpose computer as a tool to perform the abstract idea (MPEP 2106.05(f)). 
Conclusion: Because Claim 1 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, at least representative Claim 1 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
Claim 2 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 2 additionally recites that “…the machine learning model comprises a decision tree.” However, this additional element does NOT integrate the 
Because Claim 2 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 2 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 3: 
Claim 3 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 3 additionally recites that “…the machine learning model comprises a neural network.” However, this additional element does NOT integrate the abstract idea into a practical application nor amounts to significantly more because it only generally links the use of the judicial exception to a particular technological environment (e.g. machine learning) (See MPEP 2106.05(h)).
Because Claim 3 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 3 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 4: 

Because Claim 4 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 4 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 5: 
Claim 5 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 5 additionally recites that “…wherein the one or more polyhedral correspondence metrics comprises a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries.” This limitation is considered part of the abstract idea because it is considered a mathematical concept. That is, under BRI, calculating how much of a feature class is “covered up” (i.e. converged) by a shape (i.e. user summary) is nothing more than a mathematical equation. 

For clarity of record, the examiner has not identified any additional elements that must further be considered. 

Analysis of Claim 6: 
Claim 6 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 6 additionally recites that “…wherein the one or more polyhedral correspondence metrics comprises a boundary distance metric pertaining to a calculated distance between one or more boundaries of the generated summaries and one or more of the boundaries of the multiple feature classes within the input space of the machine learning model.” This limitation is considered part of the abstract idea because it is considered a mathematical concept. That is, under BRI, calculating a distance between two boundaries is nothing more than a simple mathematical equation. 
Claim 6 also appears to recite the additional element of “the machine learning model.” Merely for sake of brevity the examiner notes the explanation above that “the machine learning model” does NOT integrate the abstract idea into a practical application nor amounts to significantly more than the judicial exception.

Analysis of Claim 7: 
Claim 7 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 7 additionally recites that “…wherein the one or more polyhedral correspondence metrics indicate a user’s knowledge of the machine learning model.” This limitation is considered part of the abstract idea because it is considered mental process. That is, under BRI, as mentioned above, the calculation of these correspondence metrics is nothing more than a simple mathematical equation which results in some numerical value. Reasonably, a human could look at a series of numbers and make a simple judgement, evaluation, or opinion that some user may have knowledge about the machine learning model (for example, if the numbers are close a human could make a simple opinion or evaluation that a user has a lot of knowledge about the machine learning model).  
In the alternative, assuming that the limitation(s) do not recite a mental process, which the examiner contends, having the polyhedral correspondence metrics indicate a user’s knowledge of the machine learning model is considered an additional element which does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception. Under Step 2A Prong 2, numbers indicating certain aspects about a user (e.g. the knowledge they might have concerning a machine learning model) is considered insignificant extra-solution activity (MPEP 
Additionally, Claim 7 also appears to recite the additional element of “the machine learning model.” Merely for sake of brevity the examiner notes the explanation above that “the machine learning model” does NOT integrate the abstract idea into a practical application nor amounts to significantly more than the judicial exception.
Because Claim 7 recites the same abstract idea as Claim 1 and because Claim 7’s limitations are further considered part of the abstract idea, Claim 7 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 8: 
Claim 8 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 8 additionally recites that “…determining, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to multiple users.” This limitation is considered part of the abstract idea because it is considered mental process. That is, under BRI, as mentioned above, the correspondence metrics are nothing more than a simple mental calculation or use of a mathematical equation. Based on these numerical values, a human could reasonably (e.g. by a simple evaluation) determine if a machine learning model is vulnerable (i.e. the 
Claim 8 also appears to recite the additional element of “the machine learning model.” Merely for sake of brevity the examiner notes the explanation above that “the machine learning model” does NOT integrate the abstract idea into a practical application nor amounts to significantly more than the judicial exception.
Because Claim 8 recites the same abstract idea as Claim 1 and because Claim 8’s limitations are further considered part of the abstract idea, Claim 8 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 9: 
Claim 9 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 9 additionally recites “…using the alert as an input to one or more pricing functions for the machine learning model.” 
This limitation, however, is considered part of the abstract idea. Specifically, basing price on an alert that users may be acting maliciously is a fundamental economic practice. That is, adjusting a price for using machine learning model based on a determined threat (e.g. alert) is similar to mitigating settlement risk (Alice corp. vs. CLS bank), price optimization (OIP techns., Inc. vs. Amazon.com, Inc.), and/or financial instruments that are designed to protect against the risk of investing in financial instruments (In re Chorna). 

Because Claim 9 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 9 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
The examiner notes that Claims 10-14, 15, and 16-20 recite similar subject matter to that of representative Claims 1-9. Therefore, Claims 10-14, 15, and 16-20 similarly recite an abstract idea without significantly more than the judicial exception. The full analysis of these claims are omitted merely for sake of brevity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1-8, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallam et. al. (“DBSAFE-An anomaly Detection system to Protect Databases from Exfiltration attempts”, NPL 2017) in view of Tramer et al (“Stealing Machine Learning Models via Prediction APIs”, NPL 2016 (provided in applicant’s filed IDS 05/21/2018)) and further in view of Hore et al. (“Secure multidimensional range queries over outsourced data”, NPL 2012) and further in view of Kirmse et al. (“Large Margin Rectangle Learning An Alternative Way to Learn Interpretable and Representative Models”, NPL 2011). 

With respect to Claim 1, Sallam teaches A computer-implemented method, the method comprising steps of generating, for each of multiple users, a summary of user input … (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The system then uses these profiles to detect anomalous behavior that deviates from normality…” Pg. 2 Col. 2  “It comprises a profile creator component that uses audit logs as training data to create role profiles and a detection engine that inspects each query for anomalies based on these profiles…Finally, the query interceptor, also referred to as DB activity monitor, gathers the actual queries being made to the target database for inspection…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identifying… one or more of the multiple users as candidates for extracting one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of data in the result of normal queries will be different than that in the anomalous ones, our system can detect anomalous queries of this type…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the query would be identified. Further, because a detected query is considered anomalous and, as the title of Sallam suggests, this anomalous query is representative of a user attempting to extract one or more portions from the database (i.e. data records). 
…and generating and outputting an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…” 
wherein the steps are carried out by at least one computing device (Sallam c.f. Figure 1 note “Anomaly Detection System”). 
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space 
comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model
computing one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…comparing [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 

The substitution of Tramer is the substitution of the known component of a machine learning model with known (but unknown to the adversary) decision boundaries (i.e. feature class boundaries.). 
As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the polyhedral, representative of the generated summaries…wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Computing one or more polyhedral correspondence metrics based at least in part on said comparing.
 wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. The examiner notes that the dotted box which represents queries by users teaches “generating, for each of multiple users, a summary of user input…, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space [e.g. Hore’s rectangle], wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input [e.g. Hore’s attributes] and (ii) a number of user- submitted queries [e.g. number of “dots” each representing a data point]”.).

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries”.).  
computing one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
With respect to Claim 2, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the machine learning model comprises a decision tree (Tramer Pg. 9 Section 4.2 “Decision tree Path-finding attacks”. Alternatively, see Kirmse Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…”). 
With respect Claim 3, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the machine learning model comprises a neural network (Tramer Pg. 14 Section 6.3 “Neural networks”). 
With respect to Claim 4, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the user input to the machine learning model comprises one or more queries (Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML 
	With respect to Claim 5, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the one or more polyhedral correspondence metrics comprises a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries (Hore c.f. Figure 2 and Figure 3 reproduced above. Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “wherein the one or more polyhedral correspondence metrics comprises a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries”.).
With respect to Claim 6, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the one or more polyhedral correspondence metrics comprises a boundary distance metric pertaining to a calculated distance between one or more boundaries of the generated summaries and one or more of the boundaries of the multiple feature classes within the input space of the machine learning model (Hore c.f. Figure 2 and Figure 3 reproduced above. Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” A person skilled in the art would infer that the overlap metric would be based on a calculated distance from the boundaries. For example, see Figure 3 and the overlap between the query rectangle (dotted box) and at least B1 (i.e. decision boundary).).  
With respect to Claim 7, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the one or more polyhedral correspondence metrics indicate a user’s knowledge of the machine learning model (Hore Pgs. 339-340 describe “Measures of disclosure risk.” In particular Pg. 339 Col. 1 “Therefore, we need an approach to measure and more importantly control the association between B and S. In other words, we want to compute the predictive power of B, i.e. “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?” The information conveyed by variable X about Y can be quantified by the mutual information expression.” In addition, or in the alternative, See Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the probability that an adversary can predict (i.e. estimate) a value from a bucket (i.e. feature class) and, logically, the more knowledge the adversary has about the model.). 
With respect to Claim 8, the combination of Sallam, Tramer, Hore, and Kirmse teach determining, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to the multiple users (Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the vulnerability of the machine learning model with respect to the multiple users.). 
With respect to Claim 10, Sallam teaches A computer program product comprising a computer readable storange medium having instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: generate, for each of multiple users, a summary of user input… (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS). The system automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identify… one or more of the multiple users as candidates for extracting one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of data in the result of normal queries will be different than that in the anomalous ones, our system can detect anomalous queries of this type…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the 
…and generate and output an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…” 
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
compare the polyhedra, representative of the generated summaries, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model
compute one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…compare [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…” The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 
In Sallam, the known device is the method and system to detect anomalous queries based on a comparison of a known pattern and to alert a system security operator of the anomalous query(ies). Here, the component(s) are the known database access patterns (i.e. profiles).  

As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a predictable result. The predictable result would be an anomalous query detection system that compared input queries (i.e. Tramer’s queries) to the decision boundaries of the machine learning model. That is, a person of ordinary skill in the art would readily infer that comparing queries to decision boundaries to detect differences would lead to a 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the polyhedral, representative of the generated summaries…wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Computing one or more polyhedral correspondence metrics based at least in part on said comparing.
Hore teaches wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. The examiner notes that the dotted box which represents queries by users teaches “generating, for each of multiple users, a summary of user input…, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space [e.g. Hore’s rectangle], wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input [e.g. Hore’s attributes] and (ii) a number of user- submitted queries [e.g. number of “dots” each representing a data point]”.).

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
compare the polyhedra, representative of the generated summaries, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries”.).  
compute one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
With respect to Claim 11, the combination of Sallam, Tramer, Hore, and Kirmse teach determine, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to the multiple users (Hore Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the vulnerability of the machine learning model with respect to the multiple users.). 

With respect to Claim 13, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the machine learning model comprises at least one of (i) a decision tree and (ii) a neural network (Tramer Pg. 9 Section 4.2 “Decision tree Path-finding hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Tramer Pg. 14 Section 6.3 “Neural networks”). 
	With respect to Claim 14, the combination of Sallam, Tramer, Hore, and Kirmse teach wherein the one or more polyhedral correspondence metrics comprises at least one of (i) a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries… (Hore c.f. Figure 2 and Figure 3 reproduced above. Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “wherein the one or more polyhedral correspondence metrics comprises a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries”.)...(ii) a boundary distance metric pertaining to a calculated distance between one or more boundaries of the generated summaries and one or more of the boundaries of the multiple feature classes within the input space of the machine learning model (Hore c.f. Figure 2 R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” A person skilled in the art would infer that the overlap metric would be based on a calculated distance from the boundaries. For example, see Figure 3 and the overlap between the query rectangle (dotted box) and at least B1 (i.e. decision boundary).)…(iii) a metric indicating a user’s knowledge of the machine learning model (Hore Pgs. 339-340 describe “Measures of disclosure risk.” In particular Pg. 339 Col. 1 “Therefore, we need an approach to measure and more importantly control the association between B and S. In other words, we want to compute the predictive power of B, i.e. “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?” The information conveyed by variable X about Y can be quantified by the mutual information expression.” In addition, or in the alternative, See Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the probability that an adversary can predict (i.e. estimate) a value from a bucket (i.e. feature class) and, logically, the more knowledge the adversary has about the model.). 
With respect to Claim 15, Sallam teaches A system comprising: a memory; and at least one processor operably coupled to the memory and configured for: generating, for each of multiple users, a summary of user input … (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS). The system automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The system then uses these profiles to detect anomalous behavior that deviates from normality…” Pg. 2 Col. 2  “It comprises a profile creator component that uses audit logs as training data to create role profiles and a detection engine that inspects each query for anomalies based on these profiles…Finally, the query interceptor, also referred to as DB activity monitor, gathers the actual queries being made to the target database for inspection…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identifying… one or more of the multiple users as candidates for extracting one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the query would be identified. Further, because a detected query is considered anomalous and, as the title of Sallam suggests, this anomalous query is representative of a user attempting to extract one or more portions from the database (i.e. data records). 
…and generating and outputting an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…” 
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model
computing one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…comparing [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with f’s [the targeted machine learning model] decision boundary…and extracts…” The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 
In Sallam, the known device is the method and system to detect anomalous queries based on a comparison of a known pattern and to alert a system security operator of the anomalous query(ies). Here, the component(s) are the known database access patterns (i.e. profiles).  
The substitution of Tramer is the substitution of the known component of a machine learning model with known (but unknown to the adversary) decision boundaries (i.e. feature class boundaries.). 
As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a predictable result. The predictable result would be an anomalous query detection system that compared input queries (i.e. Tramer’s queries) to the decision boundaries of the machine learning model. That is, a person of ordinary skill in the art would readily infer that comparing queries to decision boundaries to detect differences would lead to a predictable result; namely, as Tramer states, the extraction and detection of the decision boundaries of the machine learning model. 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the polyhedral, representative of the generated summaries…wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Computing one or more polyhedral correspondence metrics based at least in part on said comparing.
Hore teaches wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. The 

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the polyhedra, representative of the generated summaries, to multiple feature class boundaries”.).  
computing one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallam et. al. (“DBSAFE-An anomaly Detection system to Protect Databases from Exfiltration attempts”, NPL 2017) in view of Tramer et al (“Stealing Machine Learning Models via Prediction APIs”, NPL 2016 (provided in applicant’s filed IDS 05/21/2018)) and further in view of Hore et al. (“Secure multidimensional range queries over outsourced data”, NPL 2012) and further in view of Kirmse et al. (“Large Margin Rectangle Learning An Alternative Way to Learn Interpretable and Representative Models”, NPL 2011) and further in view of Gounares et al. (US 2008/0104699 A1)
With respect to Claim 9, the combination of Sallam, Tramer, Hore, and Kirmse teach all of the limitations of Claim 1 as discussed above. 

Using the alert as an input to one or more pricing functions for the machine learning model 
Gounares, however, teaches using the alert as input to one or more pricing functions for the machine learning model (Gounares Paragraph [0031] “Note that concepts described thus far generally provided one level of security defense. For example, code cannot be executed that does not match a known good signature or alternativlely matches a bad signature. However, there can still be issues where nominally “good” code can take over a system…One approach to deal with this problem is to introduce a quota system…more particularly, any code that runes is associated with some amount of resources it is allowed to use. This limit, or it can be dynamic (e.g. set by an auction pricing model). The amount of resources utilized and/or requested can be monitored and action taken to prevent employment of resources in excess of a designated amount. As a result, one can be confident that an associated system executes only code known to be good, and it is contained within some known constraints…” The examiner notes that monitoring and taking action (i.e. dynamic pricing model) in response to a cloud resource (i.e. a machine learning model) employing (i.e. using) some amount of resources (i.e. querying) teaches the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning attacks by 
With respect to Claim 12, the combination of Sallam, Tramer, Hore, Kirmse, and Gounares teach Gounares, however, teaches use the alert as input to one or more pricing functions for the machine learning model (Gounares Paragraph [0031] “Note that concepts described thus far generally provided one level of security defense. For example, code cannot be executed that does not match a known good signature or alternativlely matches a bad signature. However, there can still be issues where nominally “good” code can take over a system…One approach to deal with this problem is to introduce a quota system…more particularly, any code that runes is associated with some amount of resources it is allowed to use. This limit, or it can be dynamic (e.g. set by an auction pricing model). The amount of resources utilized and/or requested can be monitored and action taken to prevent employment of resources in excess of a designated amount. As a result, one can be confident that an associated system executes only code known to be good, and it is contained within some known constraints…” The examiner notes that monitoring and taking action (i.e. dynamic pricing model) in response to a cloud resource (i.e. a machine learning model) employing (i.e. using) some amount of resources (i.e. querying) teaches the claim language.). 
Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallam et. al. (“DBSAFE-An anomaly Detection system to Protect Databases from Exfiltration attempts”, NPL 2017) in view of Tramer et al (“Stealing Machine Learning Models via Prediction APIs”, NPL 2016 (provided in applicant’s filed IDS 05/21/2018)) and further in view of Hore et al. (“Secure multidimensional range queries over outsourced data”, NPL 2012) and further in view of Kirmse et al. (“Large Margin Rectangle Learning An Alternative Way to Learn Interpretable and Representative Models”, NPL 2011) and further in view of Talukder et al (“preventing multi-query attack in location-based services”, NPL 2010). 
With respect to Claim 16, Sallam teaches A computer-implemented method, the method comprising steps of generating, for each of multiple users, a summary of user input … (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS). The system automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The system then uses these profiles to detect anomalous behavior that deviates from normality…” Pg. 2 Col. 2  “It comprises a profile creator component that uses audit logs as training data to create role profiles and a detection engine that inspects each query for anomalies based on these profiles…Finally, the query interceptor, also referred to as DB activity monitor, gathers the actual queries being Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identifying… one or more of the multiple users as candidates for colluding to extract one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of data in the result of normal queries will be different than that in the anomalous ones, our system can detect anomalous queries of this type…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the query would be identified. Further, because a detected query is considered anomalous and, as the title of Sallam suggests, this anomalous query is representative of a user attempting to extract one or more portions from the database (i.e. data records). 
…and generating and outputting an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…” 
wherein the steps are carried out by at least one computing device (Sallam c.f. Figure 1 note “Anomaly Detection System”). 
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral
comparing the one or more combinations of the polyhedra, representative of the generated summaries, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are 
computing one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…comparing [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…” The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 
In Sallam, the known device is the method and system to detect anomalous queries based on a comparison of a known pattern and to alert a system security operator of the anomalous query(ies). Here, the component(s) are the known database access patterns (i.e. profiles).  

As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a predictable result. The predictable result would be an anomalous query detection system that compared input queries (i.e. Tramer’s queries) to the decision boundaries of the machine learning model. That is, a person of ordinary skill in the art would readily infer that comparing queries to decision boundaries to detect differences would lead to a 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the polyhedral, representative of the generated summaries…wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Computing one or more polyhedral correspondence metrics based at least in part on said comparing.
Hore teaches wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. The examiner notes that the dotted box which represents queries by users teaches “generating, for each of multiple users, a summary of user input…, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space [e.g. Hore’s rectangle], wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input [e.g. Hore’s attributes] and (ii) a number of user- submitted queries [e.g. number of “dots” each representing a data point]”.).

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
comparing the one or more combinations of the polyhedra, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the one or more combinations of the polyhedral to multiple feature class boundaries”.).  
computing one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
The combination of Sallam, Tramer, Hore, and Kirmse, however, do not appear to explicitly disclose: 
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral
Talukder, however, teaches generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral (Taluker Section 2.1 Multi-Query Attack “we define a multi-query attack as the one where an adversary tires to compromise the actual location of the query issuer with the help of a series of two or more spatial queries involving different cloaking regions…” Next, c.f. Figure 9(a) (reproduced below with examiner annotations). Note specifically, the merging of polyhedrals representative of multiple user queries. This teaches “generating one or 
    PNG
    media_image3.png
    466
    592
    media_image3.png
    Greyscale
corresponding polyhedral.” 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyhedral representation of data input as taught by the combination of Sallam, Tramer, Hore, and Kirmse modified with the merging (i.e. combining) of multiple polyhedral representations of user input as taught by Talukder because combining multiple summaries of user input that are represented as polyhedral would increase the efficiency of processing these user inputs (Talukder Pg. 28 Col. 1 section 4)
With respect to Claim 17, the combination of Sallam, Tramer, Hore, Kirmse, and Talukder teach determine, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to the multiple users (Hore Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the vulnerability of the machine learning model with respect to the multiple users.). 
	With respect to Claim 19, the combination of Sallam, Tramer, Hore, Kirmse, and Talukder teach wherein the one or more polyhedral correspondence metrics comprises at least one of (i) a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries (Hore c.f. Figure 2 and Figure 3 reproduced above. Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “wherein the one or more polyhedral correspondence metrics comprises a coverage metric pertaining to coverage of one or more of the multiple feature classes by one or more of the generated summaries”.)
With respect to Claim 20, the combination of Sallam, Tramer, Hore, Kirmse, and Talukder teach, wherein the one or more polyhedral correspondence metrics comprises a boundary distance metric pertaining to a calculated distance between one or more boundaries of the generated summaries and one or more of the boundaries of the multiple feature classes within the input space of the machine learning model (Hore c.f. Figure 2 and Figure 3 reproduced above. Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” A person skilled in the art would infer that the overlap metric would be based on a calculated distance from the boundaries. For example, see Figure 3 and the overlap between the query rectangle (dotted box) and at least B1 (i.e. decision boundary).) 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallam et. al. (“DBSAFE-An anomaly Detection system to Protect Databases from Exfiltration attempts”, NPL 2017) in view of Tramer et al (“Stealing Machine Learning Models via Prediction APIs”, NPL 2016 (provided in applicant’s filed IDS 05/21/2018)) and further in view of Hore et al. (“Secure multidimensional range queries over outsourced data”, NPL 2012) and further in view of Kirmse et al. (“Large Margin Rectangle Learning An Alternative Way to Learn Interpretable and Representative Models”, NPL 2011), further in view of Talukder et al (“preventing multi-query attack in location-based services”, NPL 2010) and further in view of Gounares et al. (US 2008/0104699 A1)
With respect to Claim 19, the combination of Sallam, Tramer, Hore, Kirmse, and Talukder teach all of the limitations of Claim 16 as discussed above. 
The combination of Sallam, Tramer, Hore, and Kirmse, however, do not appear to explicitly disclose: 
Using the alert as an input to one or more pricing functions for the machine learning model 
Gounares, however, teaches using the alert as input to one or more pricing functions for the machine learning model (Gounares Paragraph [0031] “Note that concepts described thus far generally provided one level of security defense. For example, code cannot be executed that does not match a known good signature or alternatively matches a bad signature. However, there can still be issues where 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning attacks by malicious queries and identification of those queries as malicious as taught by the combination of Sallam, Tramer, Hore, Kirmse, and Talukder modified with the dynamic pricing per resource as taught by Gounares because this would prevent or deter malicious queries or excessive queries to be computed by the machine learning model (Gounares Paragraph [0031]). 


Prior Art

1. Papernot et al. “Practical Black-box attacks against machine learning”. NPL 2017. Discusses using decision boundaries as a method of extracting a machine learning model. 
2. Xu et al. “Building Confidential and Efficient Query Services in the Cloud with RASP data perturbation.” NPL 2012. Discusses using polyhedral representations of user queries to compare and extract similar data records.
3. Inan et al. “Private Record Matching Using Differential Privacy” NPL 2010. Discusses partitioning the input space of a database system. Note especially Figure 2 which presents a similar polyhedral solution. 
4. Quiring et al. “Fraternal Twins: Unifying Attacks on Machine Learning and Digital Watermarking” NPL 2017. Discusses querying close to a decision boundary of a machine learning model to extract that decision boundary. Note especially Figure 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126        
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126